DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
 
Status of Claims
Claims 1, 11, and 16 have been amended by Applicant. No claims have been currently cancelled or added. Claims 1-20 are currently pending. 

Information Disclosure Statement 
The Information Disclosure Statement submitted by Applicant on 04/13/2022 has been considered. 

Response to Arguments
The rejection of claims 1, 4, 6-11, 14-16, and 19-20 under 35 U.S.C. 103 has been maintained herein.
The rejection of claims 2-3, 12-13, and 17-18 under 35 U.S.C. 103 has been maintained herein. 
The rejection of claim 5 under 35 U.S.C. 103 has been maintained herein. 
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. 
Applicant argues that neither Xiong nor Wang teach the amended limitation reciting the other fog nodes sharing characteristics with the first fog node, the characteristics including a shared type of edge device functionality associated with the first node and the other fog node. 

Examiner respectfully disagrees with Applicant’s argument as it is directly contradicted by the Xiong reference itself. Accordingly, Xiong, Paragraph [0062] has been cited as teaching the argued amended limitation.  Xiong, Paragraph [0062] teaches RAID box 41 [a first fog node] may have the same functionality as edge device 2 and fog node 2 in both the limited and the expanded version of fog computing platform 23, shown in Figs. 5 and 7, respectively.
In view of the foregoing, the rejection of claims 1, 11, and 16 (as amended) and dependent claims therefrom has been maintained under 35 U.S.C. 103. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 4, 6-11, 14-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. US 20190079898 A1 to Xiong, et al. (hereinafter, “Xiong”), in view of U.S. Pub. No. US 20170366472 A1 to Salgueiro, et al. (hereinafter, “Salgueiro”), further in view of U.S. Pub. No. US 20200050951 A1 to Wang, et al. (hereinafter, “Wang”)
As per claim 1, Xiong teaches a computer-implemented method for sharing machine learning models between fog nodes in a fog layer, the method comprising:
identifying a first fog node in the fog layer that has a trained machine learning model; (Xiong, Para. [0030] discloses “Fog computing platform 23 further may be tailored to a particular application by assigning a hierarchy within levels of the platform. For example, cloud server 4 may identify and assign a particular edge device and/or a particular fog node as a supervisor. As explained in more detail below, edge devices 3 and fog nodes 2 may develop and evolve based on local data. Accordingly, some edge devices 3 and fog nodes 2 may develop models that are more evolved or otherwise more accurate (i.e. better) than others. The devices with better models may be treated as supervisor devices.” And Para. [0032]-[0033] discloses “Learning algorithms 28 may be used to generate model 27 and train model 27 “ and “As is shown in FIG. 5, models generated by cloud server 4 may be shared with fog node 2 and edge device 3.” (Identifying a fog node as the supervisor device that has a trained model))
locating other fog nodes in the fog layer that are similar to the first fog node, wherein similarity is based on: (Xiong, Para. [0030] discloses “In this configuration, the supervisor device may provide the lower level devices having inferior models with the models of the supervisor devices that are more evolved or more accurate.” (The supervisor device locates similar fog nodes))
and the other fog nodes sharing characteristics with the first fog node, the characteristics including a shared type of edge device functionality associated with the first node and the other fog node (Xiong Paragraph [0062], teaches RAID box 41 [a first fog node] may have the same functionality as edge device 2 and fog node 2 in both the limited and the expanded version of fog computing platform 23, shown in Figs. 5 and 7, respectively.), the characteristics being based on [[on at least a parameter of]] the trained machine learning model of the first fog node [[being the same as at least a parameter of]] respective machine learning models of the other fog nodes (Xiong, Para. [0030] discloses “In this configuration, the supervisor device may provide the lower level devices having inferior models with the models of the supervisor devices that are more evolved or more accurate.” (The supervisor device locates similar fog nodes that have machine learning models that are similar to the supervisor devices machine learning model  Machine learning models contain parameters that tune the model accordingly. Evolved model has more accurate parameters which is then subsequently sent to lower level devices with inferior models))
determining, based on the similarity between the first fog node and the other fog nodes, whether sharing the trained machine learning model of the first fog node would benefit any of the other fog nodes based on calculated efficiencies between the trained machine learning model and respective machine learning models of the other fog nodes and by at least enabling any of the other fog nodes to provide better quality of service; (Xiong, Para. [0030] discloses “Accordingly, some edge devices 3 and fog nodes 2 may develop models that are more evolved or otherwise more accurate (i.e. better) than others. The devices with better models may be treated as supervisor devices. In this configuration, the supervisor device may provide the lower level devices having inferior models with the models of the supervisor devices that are more evolved or more accurate….In this configuration, the supervisor device may provide the lower level devices having inferior models with the models of the supervisor devices that are more evolved or more accurate.” And Para. [0045] discloses “The lower level devices may compare models using any commonly known model evaluation approach, including applying withheld data not used to train either model. After selecting the better model between the previous model and the new/retrained model at step 61, or after determining the model is the initial model at decision 60, lower level devices may then generate an inference at step 44 using the initial model or the model determined to be better at step 61. (Determining that sharing a trained model of the supervisor device will  benefit the other nodes as the other nodes have inferior models that are out of date. Evolved models produce better results and thus produce higher quality of service and calculating efficiencies by comparing models to determine which models are better))
and transmitting the trained machine learning model of the first fog node to one or more other fog nodes of the other fog nodes based on the determination that the one or more other fog nodes would benefit from the trained machine learning model. (Xiong, Para. [0030] discloses “Accordingly, a supervisor device may select for inferior devices the machine learning model to be used by the inferior devices.” and Para. [0030] discloses “In this configuration, the supervisor device may provide the lower level devices having inferior models with the models of the supervisor devices that are more evolved or more accurate.” (Transmitting a trained model to other fog nodes)) 
Xiong fails to explicitly teach:
[[the other fog nodes being nearby the first fog node based on]] a physical location or location with the fog layer
	However, Salgueiro (Salgueiro addresses the issue of fog computing network resource partitioning) teaches:
[[the other fog nodes being nearby the first fog node based on]] a physical location or location with the fog layer (Salgueiro, Para. [0045] discloses “In various implementations, the fog orchestrator 250 performs continuous or periodic background measurement of key fog network performance metrics such as: round-trip latency between endpoint devices and computational and storage resources, or frame delay of a video analytics solution, or start-up time of a critical dynamic application. If a performance metric breaches a threshold set by application requirements, the fog orchestrator 250 moves some of the separable components of the client application to fog nodes lower in the hierarchy (i.e., closer to the endpoint devices) in order to help reduce latency and/or otherwise improve the performance metric.”)
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify distributing trained machine learning models among fog nodes as disclosed by Xiong to use performance metrics for determining similar nodes as disclosed by Salgueiro. The combination would have been obvious because a person of ordinary skill in the art would be motivated to improve efficiency of similar fog nodes as distributing a better trained model results in improved throughput and accuracy of similar fog nodes.
	Xiong fails to explicitly teach:
	[[and the other fog nodes sharing characteristics with the first fog node, the characteristics being based]] on at least a parameter of [[the trained machine learning model of the first fog node]] being the same as at least a parameter of [[respective machine learning models of the other fog nodes]]
	However, Wang (Wang addresses distributed machine learning of edge nodes) teaches:
	[[and the other fog nodes sharing characteristics with the first fog node, the characteristics being based]] on at least a parameter of [[the trained machine learning model of the first fog node]] being the same as at least a parameter of [[respective machine learning models of the other fog nodes]] (Wang, Para. [0005] discloses “Principles of the invention provide techniques for collaborative distributed machine learning.  In one aspect, an exemplary computer-implemented method for distributed machine learning includes a model requester node, which is an edge node of a network of cloud computing nodes, generating a specification of a machine learning model, distributing the specification from the model requester node to a plurality of other edge nodes in the network, and receiving replies to the specification from the plurality of other edge nodes at the model requester node. In response to the replies, the model requester node identifies a set of participating edge nodes that indicate ability to match the specification The model requester node then trains the machine learning model…by repeatedly: distributing most recent parameters of the machine learning model to the participating edge nodes…” And Para. [0051] discloses “At 508, each edge node checks whether it possesses data that matches with the specification… Based on the replies, the model requester node 306 identifies the participating edge nodes. (Requester node sending specification of a machine learning model to edge nodes which is identifying nodes that have the same parameters of the requester node. The machine learning model specification has specific parameters which edge nodes validate whether or not they match or share or have the same parameters as the requestors machine model specification, thus nodes are identified that have same machine learning parameters whereby distributed machine learning is subsequently performed at the identified nodes))
 	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify distributing trained machine learning models among fog nodes as disclosed by Xiong to determine similar nodes that share machine learning parameters as disclosed by Wang. The combination would have been obvious because a person of ordinary skill in the art would be motivated to perform “distributed machine learning with enhanced speed” such that appropriate nodes can be identified to further update and refine machine learning models to produce more efficient and better performing models. (Wang, Para. [0010])

As per claim 4, the combination of Xiong, Salgueiro and Wang as shown above teaches the computer-implemented method of claim 1, Salgueiro further teaches:
wherein  the threshold is a pre-determined threshold is used to determine when two fog nodes are identified as being nearby  (Salgueiro, Para. [0045] discloses “In various implementations, the fog orchestrator 250 performs continuous or periodic background measurement of key fog network performance metrics such as: round-trip latency between endpoint devices and computational and storage resources, or frame delay of a video analytics solution, or start-up time of a critical dynamic application. If a performance metric breaches a threshold set by application requirements, the fog orchestrator 250 moves some of the separable components of the client application to fog nodes lower in the hierarchy (i.e., closer to the endpoint devices) in order to help reduce latency and/or otherwise improve the performance metric.”)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Xiong as modified to use a threshold to determine if nodes are nearby as disclosed by Salgueiro. The combination would have been obvious because a person of ordinary skill in the art would be motivated determine if fog nodes are close to on another according to a threshold. Using a threshold would further allow for a concise determination as to whether or not two fog nodes are indeed nearby one another.

As per claim 6, the combination of Xiong, Salgueiro and Wang as shown above teaches the computer-implemented method of claim 1, Xiong further teaches:
wherein shared characteristics between the other fog nodes and the first fog node include having similar or the same machine learning models. (Xiong, Para. [0030] discloses “In this configuration, the supervisor device may provide the lower level devices having inferior models with the models of the supervisor devices that are more evolved or more accurate.” (Fog nodes that are deemed inferior to a supervisor device have similar machine learning models that are less accurate thus a shared characteristic among fog nodes is similar machine learning models))

	As per claim 7, the combination of Xiong, Salgueiro and Wang as shown above teaches the computer-implemented method of claim 1, Xiong further teaches:
wherein shared characteristics between the other fog nodes and the first fog node includes having edge devices that have similar or the same functionality.(Xiong, Para. [0026] discloses “Edge devices 3 may send data to, and receive data from, other components of fog computing platform 23, such as fog nodes 2 and cloud server 4. As explained above, edge devices 3 may include personal computers, laptops, tablets, smart phones or televisions, combinations thereof, or may be any other computing device having a processor and storage. (Edge devices that have the same or similar functionality communicating with other fog nodes. Edge devices that are similar to one another may typically communicate with a particular set of fog nodes as the set of fog nodes are optimized to handle and deal with the communication of the specific edge devices))

	As per claim 8, the combination of Xiong, Salgueiro and Wang as shown above teaches the computer-implemented method of claim 1, Xiong further teaches wherein determining the calculated efficiencies includes:
calculating an accuracy or efficiency of the other fog nodes by having their corresponding edge devices perform their functionality using their respective machine learning models during a first period of time and subsequently using the trained machine learning model of the first fog node during a second period of time, (Xiong, Para. [0045] discloses “If the model is a retrained or new model, then at step 61, the lower level device may compare the new or retrained model to the model previously used by the lower level device and select the model better for continued use, i.e. the preferred model. The lower level devices may compare models using any commonly known model evaluation approach, including applying withheld data not used to train either model. After selecting the better model between the previous model and the new/retrained model at step 61, or after determining the model is the initial model at decision 60, lower level devices may then generate an inference at step 44 using the initial model or the model determined to be better at step 61.” (Lower level devices compare models to determine which is better which means the separate models are run at separate periods of time. It would have been obvious, to a person of ordinary skill in the art, for a first fog node (supervisor node) to send its model to lower level devices whereby then the lower level devices then use “any commonly known model evaluation approach”))
and 24CPOL 1020696-US.02 (085115-614672)comparing the calculated efficiencies of the edge devices to identify which machine learning model provided a higher efficiency for the edge device in performing its functionality (Xiong, Para. [0045] discloses “The lower level devices may compare models using any commonly known model evaluation approach, including applying withheld data not used to train either model.” (Commonly known model evaluations encompass comparing efficiencies of models))

As per claim 9, the combination of Xiong, Salgueiro and Wang as shown above teaches the computer-implemented method of claim 1, Xiong further teaches:
wherein the sharing of the machine learning models between fog nodes in the fog layer is based on [[a group of two or more fog nodes]] (Xiong, Para. [0030] discloses “Accordingly, a supervisor device may select for inferior devices the machine learning model to be used by the inferior devices.” (Sharing or transmitting of machine learning model between fog nodes))
Salgueiro further teaches:
a group of two or more fog nodes (Salguerio, Para. [0028 discloses “More generally, in various implementations, a fog network includes a highly distributed and ad hoc arrangement of fog nodes, and fog node layers are defined by relative distance ranges and/or latency ranges relative to a gateway device and/or endpoint devices at the edge of the fog network. Moreover, while four fog node layers are illustrated in FIG. 2, those of ordinary skill in the art will appreciate from the present disclosure that in various implementations a fog network includes any number of fog node layers, which are defined by relative distance ranges and/or latency ranges.”)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xiong with the teachings of Salgueiro for at least the same reasons as discussed above in claim 1

As per claim 10, the combination of Xiong, Salgueiro and Wang as shown above teaches the computer-implemented method of claim 9, Xiong further teaches:
wherein the sharing of the machine learning models between fog nodes is initiated whenever at least one fog nodes [[within the group of two or more fog nodes]] completes a training session (Xiong, Para. [0043] discloses “As new data is received by edge devices 3 and/or fog nodes 2, fog node 2 may apply learning algorithms 24 and/or edge device 3 may apply learning algorithms 25 to further train and update models 27” (Nodes completing training sessions whereby sharing is to occur after according to Para. [0030] of Xiong))
Salgueiro further teaches:
within the group of two or more fog nodes (Salguerio, Para. [0028 discloses “More generally, in various implementations, a fog network includes a highly distributed and ad hoc arrangement of fog nodes, and fog node layers are defined by relative distance ranges and/or latency ranges relative to a gateway device and/or endpoint devices at the edge of the fog network. Moreover, while four fog node layers are illustrated in FIG. 2, those of ordinary skill in the art will appreciate from the present disclosure that in various implementations a fog network includes any number of fog node layers, which are defined by relative distance ranges and/or latency ranges.”)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xiong with the teachings of Salgueiro for at least the same reasons as discussed above in claim 1

As per claim 11, Xiong teaches a non-transitory computer-readable medium comprising instructions for training a fog node in a fog layer, the instructions, when executed by a computing system, cause the computing system to:
identify a first fog node in the fog layer that has a trained machine learning model; (Xiong, Para. [0030] discloses “Fog computing platform 23 further may be tailored to a particular application by assigning a hierarchy within levels of the platform. For example, cloud server 4 may identify and assign a particular edge device and/or a particular fog node as a supervisor. As explained in more detail below, edge devices 3 and fog nodes 2 may develop and evolve based on local data. Accordingly, some edge devices 3 and fog nodes 2 may develop models that are more evolved or otherwise more accurate (i.e. better) than others. The devices with better models may be treated as supervisor devices.” And Para. [0032]-[0033] discloses “Learning algorithms 28 may be used to generate model 27 and train model 27 “ and “As is shown in FIG. 5, models generated by cloud server 4 may be shared with fog node 2 and edge device 3.” (Identifying a fog node as the supervisor device that has a trained model))
locate other fog nodes in the fog layer that are similar to the first fog node, wherein similarity is based on: (Xiong, Para. [0030] discloses “In this configuration, the supervisor device may provide the lower level devices having inferior models with the models of the supervisor devices that are more evolved or more accurate.” (The supervisor device locates similar fog nodes))
and the other fog nodes sharing characteristics with the first fog node, the characteristics including a shared type of edge device functionality associated with the first node and the other fog node (Xiong Paragraph [0062], teaches RAID box 41 [a first fog node] may have the same functionality as edge device 2 and fog node 2 in both the limited and the expanded version of fog computing platform 23, shown in Figs. 5 and 7, respectively.), the characteristics being based on [[at least a parameter]] of the trained machine learning model of the first fog node [[being the same as at least a parameter of]] respective machine learning models of the other fog nodes (Xiong, Para. [0030] discloses “In this configuration, the supervisor device may provide the lower level devices having inferior models with the models of the supervisor devices that are more evolved or more accurate.” (The supervisor device locates similar fog nodes that have machine learning models that are similar to the supervisor devices machine learning model  Machine learning models contain parameters that tune the model accordingly. Evolved model has more accurate parameters which is then subsequently sent to lower level devices with inferior models))
determine, based on the similarity between the first fog node and the other fog nodes, whether sharing the trained machine learning model of the first fog node would benefit any of the other fog nodes based on calculated efficiencies between the trained machine learning model and respective machine learning models of the other fog nodes and by at least enabling any of the other fog nodes to provide better quality of service; (Xiong, Para. [0030] discloses “Accordingly, some edge devices 3 and fog nodes 2 may develop models that are more evolved or otherwise more accurate (i.e. better) than others. The devices with better models may be treated as supervisor devices. In this configuration, the supervisor device may provide the lower level devices having inferior models with the models of the supervisor devices that are more evolved or more accurate….In this configuration, the supervisor device may provide the lower level devices having inferior models with the models of the supervisor devices that are more evolved or more accurate.” And Para. [0045] discloses “The lower level devices may compare models using any commonly known model evaluation approach, including applying withheld data not used to train either model. After selecting the better model between the previous model and the new/retrained model at step 61, or after determining the model is the initial model at decision 60, lower level devices may then generate an inference at step 44 using the initial model or the model determined to be better at step 61. (Determining that sharing a trained model of the supervisor device will  benefit the other nodes as the other nodes have inferior models that are out of date. Evolved models produce better results and thus produce higher quality of service and calculating efficiencies by comparing models to determine which models are better))
and transmit the trained machine learning model of the first fog node to one or more other fog nodes of the other fog nodes based on the determination that the one or more other fog nodes would benefit from the trained machine learning model. (Xiong, Para. [0030] discloses “Accordingly, a supervisor device may select for inferior devices the machine learning model to be used by the inferior devices.” and Para. [0030] discloses “In this configuration, the supervisor device may provide the lower level devices having inferior models with the models of the supervisor devices that are more evolved or more accurate.” (Transmitting a trained model to other fog nodes)) 
Xiong fails to explicitly teach:
[[the other fog nodes being nearby the first fog node based on]] ]] a physical location or location with the fog layer
However, Salgueiro teaches:
[[the other fog nodes being nearby the first fog node based on]] ]] a physical location or location with the fog layer (Salgueiro, Para. [0045] discloses “In various implementations, the fog orchestrator 250 performs continuous or periodic background measurement of key fog network performance metrics such as: round-trip latency between endpoint devices and computational and storage resources, or frame delay of a video analytics solution, or start-up time of a critical dynamic application. If a performance metric breaches a threshold set by application requirements, the fog orchestrator 250 moves some of the separable components of the client application to fog nodes lower in the hierarchy (i.e., closer to the endpoint devices) in order to help reduce latency and/or otherwise improve the performance metric.”)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xiong with the teachings of Salgueiro for at least the same reasons as discussed above in claim 1
Xiong fails to explicitly teach:
	[[and the other fog nodes sharing characteristics with the first fog node, the characteristics being based]] on at least a parameter of [[the trained machine learning model of the first fog node]] being the same as at least a parameter of [[respective machine learning models of the other fog nodes]]
	However, Wang teaches:
	[[and the other fog nodes sharing characteristics with the first fog node, the characteristics being based]] on at least a parameter of [[the trained machine learning model of the first fog node]] being the same as at least a parameter of [[respective machine learning models of the other fog nodes]] (Wang, Para. [0005] discloses “Principles of the invention provide techniques for collaborative distributed machine learning.  In one aspect, an exemplary computer-implemented method for distributed machine learning includes a model requester node, which is an edge node of a network of cloud computing nodes, generating a specification of a machine learning model, distributing the specification from the model requester node to a plurality of other edge nodes in the network, and receiving replies to the specification from the plurality of other edge nodes at the model requester node. In response to the replies, the model requester node identifies a set of participating edge nodes that indicate ability to match the specification The model requester node then trains the machine learning model…by repeatedly: distributing most recent parameters of the machine learning model to the participating edge nodes…” And Para. [0051] discloses “At 508, each edge node checks whether it possesses data that matches with the specification… Based on the replies, the model requester node 306 identifies the participating edge nodes. (Requester node sending specification of a machine learning model to edge nodes which is identifying nodes that have the same parameters of the requester node. The machine learning model specification has specific parameters which edge nodes validate whether or not they match or share or have the same parameters as the requestors machine model specification, thus nodes are identified that have same machine learning parameters whereby distributed machine learning is subsequently performed at the identified nodes))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xiong with the teachings of Wang for at least the same reasons as discussed above in claim 1
As per claim 14, the combination of Xiong, Salgueiro, and Wang as shown above teaches the non-transitory computer-readable medium of claim 11, Xiong further teaches:
wherein shared characteristics between the other fog nodes and the first fog node includes edge devices that have similar or the same functionality.(Xiong, Para. [0026] discloses “Edge devices 3 may send data to, and receive data from, other components of fog computing platform 23, such as fog nodes 2 and cloud server 4. As explained above, edge devices 3 may include personal computers, laptops, tablets, smart phones or televisions, combinations thereof, or may be any other computing device having a processor and storage. (Edge devices that have the same or similar functionality communicating with other fog nodes. Edge devices that are similar to one another may typically communicate with a particular set of fog nodes as the set of fog nodes are optimized to handle and deal with the communication of the specific edge devices))

As per claim 15, the combination of Xiong, Salgueiro, and Wang as shown above teaches the non-transitory computer-readable medium of claim 11, Xiong further teaches  wherein determining the calculated efficiencies includes:
calculating an efficiency of the other fog nodes by having their corresponding edge devices perform their functionality using their respective machine learning models during a first period of time and subsequently using the trained machine learning model of the first fog node during a second period of time, (Xiong, Para. [0045] discloses “If the model is a retrained or new model, then at step 61, the lower level device may compare the new or retrained model to the model previously used by the lower level device and select the model better for continued use, i.e. the preferred model. The lower level devices may compare models using any commonly known model evaluation approach, including applying withheld data not used to train either model. After selecting the better model between the previous model and the new/retrained model at step 61, or after determining the model is the initial model at decision 60, lower level devices may then generate an inference at step 44 using the initial model or the model determined to be better at step 61.” (Lower level devices compare models to determine which is better which means the separate models are run at separate periods of time. It would have been obvious, to a person of ordinary skill in the art , for a first fog node (supervisor node) to send its model to lower level devices whereby then the lower level devices then use “any commonly known model evaluation approach”))
and 24CPOL 1020696-US.02 (085115-614672)comparing the calculated efficiencies of the edge devices to identify which machine learning model provided a higher efficiency for the edge device in performing its functionality (Xiong, Para. [0045] discloses “The lower level devices may compare models using any commonly known model evaluation approach, including applying withheld data not used to train either model.” (Commonly known model evaluations encompass comparing efficiencies of models))

As per claim 16, Xiong teaches a system for sharing a machine learning model between fog nodes in a fog layer, the system comprising:
a processor (Xiong, Fig. 2 discloses a processor)
a non-transitory computer-readable medium storing instructions that, when executed by the system, cause the system to (Xiong, Para. [0022] discloses “Software 15 may be non-transitory computer readable medium run on processor 8.”)
identify a first fog node in the fog layer that has a trained machine learning model; (Xiong, Para. [0030] discloses “Fog computing platform 23 further may be tailored to a particular application by assigning a hierarchy within levels of the platform. For example, cloud server 4 may identify and assign a particular edge device and/or a particular fog node as a supervisor. As explained in more detail below, edge devices 3 and fog nodes 2 may develop and evolve based on local data. Accordingly, some edge devices 3 and fog nodes 2 may develop models that are more evolved or otherwise more accurate (i.e. better) than others. The devices with better models may be treated as supervisor devices.” And Para. [0032]-[0033] discloses “Learning algorithms 28 may be used to generate model 27 and train model 27 “ and “As is shown in FIG. 5, models generated by cloud server 4 may be shared with fog node 2 and edge device 3.” (Identifying a fog node as the supervisor device that has a trained model))
locate other fog nodes in the fog layer that are similar to the first fog node, wherein similarity is based on: (Xiong, Para. [0030] discloses “In this configuration, the supervisor device may provide the lower level devices having inferior models with the models of the supervisor devices that are more evolved or more accurate.” (The supervisor device locates similar fog nodes))
the other fog nodes being nearby the first fog node based on [[a threshold]] (Xiong, Para. [0030] discloses “In this configuration, the supervisor device may provide the lower level devices having inferior models with the models of the supervisor devices that are more evolved or more accurate.” (The supervisor device locates similar fog nodes))
and the other fog nodes sharing characteristics with the first fog node, , the characteristics including a shared type of edge device functionality associated with the first node and the other fog node (Xiong Paragraph [0062], teaches RAID box 41 [a first fog node] may have the same functionality as edge device 2 and fog node 2 in both the limited and the expanded version of fog computing platform 23, shown in Figs. 5 and 7, respectively.), the characteristics being based on [[at least a parameter of]] the trained machine learning model of the first fog node [[being the same as at least a parameter of]] respective machine learning models of the other fog nodes (Xiong, Para. [0030] discloses “In this configuration, the supervisor device may provide the lower level devices having inferior models with the models of the supervisor devices that are more evolved or more accurate.” (The supervisor device locates similar fog nodes that have machine learning models that are similar to the supervisor devices machine learning model  Machine learning models contain parameters that tune the model accordingly. Evolved model has more accurate parameters which is then subsequently sent to lower level devices with inferior models))
determine, based on the similarity between the first fog node and the other fog nodes, whether sharing the trained machine learning model of the first fog node would benefit any of the other fog nodes based on calculated efficiencies between the trained machine learning model and respective machine learning models of the other fog nodes and by at least enabling any of the other fog nodes to provide better quality of service; (Xiong, Para. [0030] discloses “Accordingly, some edge devices 3 and fog nodes 2 may develop models that are more evolved or otherwise more accurate (i.e. better) than others. The devices with better models may be treated as supervisor devices. In this configuration, the supervisor device may provide the lower level devices having inferior models with the models of the supervisor devices that are more evolved or more accurate….In this configuration, the supervisor device may provide the lower level devices having inferior models with the models of the supervisor devices that are more evolved or more accurate.” And Para. [0045] discloses “The lower level devices may compare models using any commonly known model evaluation approach, including applying withheld data not used to train either model. After selecting the better model between the previous model and the new/retrained model at step 61, or after determining the model is the initial model at decision 60, lower level devices may then generate an inference at step 44 using the initial model or the model determined to be better at step 61. (Determining that sharing a trained model of the supervisor device will  benefit the other nodes as the other nodes have inferior models that are out of date. Evolved models produce better results and thus produce higher quality of service and calculating efficiencies by comparing models to determine which models are better))
and transmit the trained machine learning model of the first fog node to one or more other fog nodes of the other fog nodes based on the determination that the one or more other fog nodes would benefit from the trained machine learning model. (Xiong, Para. [0030] discloses “Accordingly, a supervisor device may select for inferior devices the machine learning model to be used by the inferior devices.” and Para. [0030] discloses “In this configuration, the supervisor device may provide the lower level devices having inferior models with the models of the supervisor devices that are more evolved or more accurate.” (Transmitting a trained model to other fog nodes)) 
Xiong fails to explicitly teach:
[[the other fog nodes being nearby the first fog node based on]] ]] a physical location or location with the fog layer
	However, Salgueiro teaches:
[[the other fog nodes being nearby the first fog node based on]] ]] a physical location or location with the fog layer (Salgueiro, Para. [0045] discloses “In various implementations, the fog orchestrator 250 performs continuous or periodic background measurement of key fog network performance metrics such as: round-trip latency between endpoint devices and computational and storage resources, or frame delay of a video analytics solution, or start-up time of a critical dynamic application. If a performance metric breaches a threshold set by application requirements, the fog orchestrator 250 moves some of the separable components of the client application to fog nodes lower in the hierarchy (i.e., closer to the endpoint devices) in order to help reduce latency and/or otherwise improve the performance metric.”)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xiong with the teachings of Salgueiro for at least the same reasons as discussed above in claim 1
Xiong fails to explicitly teach:
	[[and the other fog nodes sharing characteristics with the first fog node, the characteristics being based]] on at least a parameter of [[the trained machine learning model of the first fog node]] being the same as at least a parameter of [[respective machine learning models of the other fog nodes]]
	However, Wang teaches:
	[[and the other fog nodes sharing characteristics with the first fog node, the characteristics being based]] on at least a parameter of [[the trained machine learning model of the first fog node]] being the same as at least a parameter of [[respective machine learning models of the other fog nodes]] (Wang, Para. [0005] discloses “Principles of the invention provide techniques for collaborative distributed machine learning.  In one aspect, an exemplary computer-implemented method for distributed machine learning includes a model requester node, which is an edge node of a network of cloud computing nodes, generating a specification of a machine learning model, distributing the specification from the model requester node to a plurality of other edge nodes in the network, and receiving replies to the specification from the plurality of other edge nodes at the model requester node. In response to the replies, the model requester node identifies a set of participating edge nodes that indicate ability to match the specification The model requester node then trains the machine learning model…by repeatedly: distributing most recent parameters of the machine learning model to the participating edge nodes…” And Para. [0051] discloses “At 508, each edge node checks whether it possesses data that matches with the specification… Based on the replies, the model requester node 306 identifies the participating edge nodes. (Requester node sending specification of a machine learning model to edge nodes which is identifying nodes that have the same parameters of the requester node. The machine learning model specification has specific parameters which edge nodes validate whether or not they match or share or have the same parameters as the requestors machine model specification, thus nodes are identified that have same machine learning parameters whereby distributed machine learning is subsequently performed at the identified nodes))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xiong with the teachings of Wang for at least the same reasons as discussed above in claim 1

As per claim 19, the combination of Xiong, Salgueiro and Wang as shown above teaches the system of claim 16, Xiong further teaches:
wherein shared characteristics between the other fog nodes and the first fog node includes having edge devices that similar or the same functionality.(Xiong, Para. [0026] discloses “Edge devices 3 may send data to, and receive data from, other components of fog computing platform 23, such as fog nodes 2 and cloud server 4. As explained above, edge devices 3 may include personal computers, laptops, tablets, smart phones or televisions, combinations thereof, or may be any other computing device having a processor and storage. (Edge devices that have the same or similar functionality communicating with other fog nodes. Edge devices that are similar to one another may typically communicate with a particular set of fog nodes as the set of fog nodes are optimized to handle and deal with the communication of the specific edge devices))

As per claim 20, the combination of Xiong, Salgueiro and Wang as shown above teaches the system of claim 16, Xiong further teaches  wherein determining the calculated efficiencies includes:
calculating an efficiency of the other fog nodes by having their corresponding edge devices perform their functionality using their respective machine learning models during a first period of time and subsequently using the trained machine learning model of the first fog node during a second period of time, (Xiong, Para. [0045] discloses “If the model is a retrained or new model, then at step 61, the lower level device may compare the new or retrained model to the model previously used by the lower level device and select the model better for continued use, i.e. the preferred model. The lower level devices may compare models using any commonly known model evaluation approach, including applying withheld data not used to train either model. After selecting the better model between the previous model and the new/retrained model at step 61, or after determining the model is the initial model at decision 60, lower level devices may then generate an inference at step 44 using the initial model or the model determined to be better at step 61.” (Lower level devices compare models to determine which is better which means the separate models are run at separate periods of time. It would have been obvious, to a person of ordinary skill in the art , for a first fog node (supervisor node) to send its model to lower level devices whereby then the lower level devices then use “any commonly known model evaluation approach”)
and 24CPOL 1020696-US.02 (085115-614672)comparing the calculated efficiencies of the edge devices to identify which machine learning model provided a higher efficiency for the edge device in performing its functionality (Xiong, Para. [0045] discloses “The lower level devices may compare models using any commonly known model evaluation approach, including applying withheld data not used to train either model.” (Commonly known model evaluations encompass comparing efficiencies of models))

10.	Claims 2-3, 12-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong, in view of Salgueiro, further in view of Wang and further in view of WIPO No. WO 2019071101 A1 to Watfa, et al. (hereinafter, “Watfa”)
As per claim 2, the combination of Xiong, Salgueiro and Wang as shown above teaches the computer-implemented method of claim 1, the combination of Xiong, Salgueiro and Wang fails to explicitly teach:
wherein the other fog nodes being nearby the first fog node is based on physical locations of their corresponding edge devices 
However, Watfa (Watfa addresses the issue of fog node deployment and interactions) teaches:
wherein the other fog nodes being nearby the first fog node is based on physical locations of their corresponding edge devices. (Watfa, Para. [0089] discloses “[0089] (a) Fog Capability Discovery procedure: enables fog nodes and the cloud to discover capabilities of each other, where capabilities include compute, storage, analytics, and different types of IoT devices and their current locations” (IoT devices, which correspond to edge devices, are connected to fog nodes whereby fog nodes can determine physical locations of edge devices))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Xiong as modified to locate similar fog nodes based off the physical locations of corresponding edge devices as disclosed by Watfa. The combination would have been obvious because a person of ordinary skill in the art would be motivated to further determine which fog nodes are similar to one another corresponding to the proximity of edge devices. Fog nodes with edge devices that are close to other edge devices may be similar, and thus may benefit from the distribution of a trained machine learning model.

As per claim 3, the combination of Xiong, Salgueiro and Wang as shown above teaches the computer-implemented method of claim 1, the combination of Xiong, Salgueiro and Wang fails to explicitly teach:
wherein the other fog nodes being nearby the first fog node is based on their respective locations within the fog layer 
However, Watfa teaches:
wherein the other fog nodes being nearby the first fog node is based on their respective locations within the fog layer. (Watfa, Para. [0044] discloses “Vertically, fogs may also be deployed between the "things" and the cloud thus forming a hierarchy of fog levels, where at each level there can be a horizontal deployment of fog nodes.” And Para. [0047] discloses “Finally, it is important to mention that fog nodes can have both east-to-west communication (between fog nodes on the same level)” (Fog nodes being nearby one another with fog nodes being within the same fog layer))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xiong as modified with the teachings of Watfa for at least the same reasons as discussed above in claim 2
As per claim 12, the combination of Xiong, Salgueiro and Wang as shown above teaches the non-transitory computer-readable medium of claim 11, the combination of Xiong, Salgueiro and Wang fails to explicitly teach:
wherein the other fog nodes being nearby the first fog node is based on physical locations of their corresponding edge devices 
However, Watfa teaches:
wherein the other fog nodes being nearby the first fog node is based on physical locations of their corresponding edge devices. (Watfa, Para. [0089] discloses “[0089] (a) Fog Capability Discovery procedure: enables fog nodes and the cloud to discover capabilities of each other, where capabilities include compute, storage, analytics, and different types of IoT devices and their current locations” (IoT devices, which correspond to edge devices, are connected to fog nodes whereby fog nodes can determine physical locations of edge devices))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xiong as modified with the teachings of Watfa for at least the same reasons as discussed above in claim 2

As per claim 13, the combination of Xiong, Salgueiro and Wang as shown above teaches the non-transitory computer-readable medium of claim 11, the combination of Xiong, Salgueiro and Wang fails to explicitly teach:
wherein the other fog nodes being nearby the first fog node is based on their respective locations within the fog layer 
However, Watfa teaches:
wherein the other fog nodes being nearby the first fog node is based on their respective locations within the fog layer. (Watfa, Para. [0044] discloses “Vertically, fogs may also be deployed between the "things" and the cloud thus forming a hierarchy of fog levels, where at each level there can be a horizontal deployment of fog nodes.” And Para. [0047] discloses “Finally, it is important to mention that fog nodes can have both east-to-west communication (between fog nodes on the same level)” (Fog nodes being nearby one another with fog nodes being within the same fog layer))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xiong as modified with the teachings of Watfa for at least the same reasons as discussed above in claim 2

As per claim 17, the combination of Xiong, Salgueiro and Wang as shown above teaches the system of claim 16, the combination of Xiong, Salgueiro and Wang fails to explicitly teach:
wherein the other fog nodes being nearby the first fog node is based on physical locations of their corresponding edge devices 
However, Watfa teaches:
wherein the other fog nodes being nearby the first fog node is based on physical locations of their corresponding edge devices. (Watfa, Para. [0089] discloses “[0089] (a) Fog Capability Discovery procedure: enables fog nodes and the cloud to discover capabilities of each other, where capabilities include compute, storage, analytics, and different types of IoT devices and their current locations” (IoT devices, which correspond to edge devices, are connected to fog nodes whereby fog nodes can determine physical locations of edge devices))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xiong as modified with the teachings of Watfa for at least the same reasons as discussed above in claim 2

As per claim 18, the combination of Xiong, Salgueiro and Wang as shown above teaches the system of claim 16, the combination of Xiong, Salgueiro and Wang fails to explicitly teach:
wherein the other fog nodes being nearby the first fog node is based on their respective locations within the fog layer 
However, Watfa teaches:
wherein the other fog nodes being nearby the first fog node is based on their respective locations within the fog layer. (Watfa, Para. [0044] discloses “Vertically, fogs may also be deployed between the "things" and the cloud thus forming a hierarchy of fog levels, where at each level there can be a horizontal deployment of fog nodes.” And Para. [0047] discloses “Finally, it is important to mention that fog nodes can have both east-to-west communication (between fog nodes on the same level)” (Fog nodes being nearby one another with fog nodes being within the same fog layer))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xiong as modified with the teachings of Watfa for at least the same reasons as discussed above in claim 2

11.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong, in view of Salgueiro, further in view of Wang and further in view of U.S. Pub. No. US 20180309821 A1 to Byers, et al. (hereinafter, “Byers”)
As per claim 5, the combination of Xiong, Salgueiro and Wang as shown above teaches the computer-implemented method of claim 4, Salgueiro further teaches: 
wherein the pre-determined threshold pertains to [[a latency regarding communications between the first fog node and one of the other fog nodes]] (Salgueiro, Para. [0045] discloses “In various implementations, the fog orchestrator 250 performs continuous or periodic background measurement of key fog network performance metrics such as: round-trip latency between endpoint devices and computational and storage resources, or frame delay of a video analytics solution, or start-up time of a critical dynamic application. If a performance metric breaches a threshold set by application requirements, the fog orchestrator 250 moves some of the separable components of the client application to fog nodes lower in the hierarchy (i.e., closer to the endpoint devices) in order to help reduce latency and/or otherwise improve the performance metric.”)
However, the combination of Xiong, Salgueiro and Wang fails to explicitly teach:
a latency regarding communications between the first fog node and one of the other fog nodes
However, Byers (Byers addresses the issue of latency in fog networks) teaches:
a latency regarding communications between the first fog node and one of the other fog nodes (Byers, Para. [0024] discloses “As noted above, controlling latency is a primary reason to employ fog computing in IoT networks… as also mentioned above, fog computing networks are not always equipped to adequately control latency of communication through the network, particularly where there are hierarchies of fog nodes (e.g., four or more layers) that implement distributed processing applications that are partitioned into multiple pipeline stages across the fog layers.” And Para. [0036] discloses “Link transit time may be derived by subtracting departure time at one node's inter-fog interface from arrival time at a subsequent node (in one embodiment, network queuing time in a node's output port logic is included in this latency).” (Link transmit time pertaining to a latency))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Xiong as modified to determine latency among fog nodes as disclosed by Byers. The combination would have been obvious because a person of ordinary skill in the art would be motivated determine if fog nodes are close to on another according to a latency. Using a latency requirement would further allow for a concise determination as to whether or not two fog nodes are indeed nearby one another.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156. The examiner can normally be reached Mon. - Fri. 7:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123